DETAILED ACTION
Applicant’s Response
Acknowledged is the applicant’s request for reconsideration filed on December 8, 2020. Claims 45-46, 50, 70-71, 74-77, and 79 are amended. As these amendments dissolve each of the drawing objections, claim objections, 112 rejections, and 103 rejections, the case is now in condition for allowance.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
SPECIFICATION: Paragraph [0001], line 3: -- and is a divisional of US Application No. 12/484,966, filed June 15, 2009, now Patent No. 9,249,502, -- has been inserted between “Deposition,” and “the contents of”.
Allowable Subject Matter
Claims 45-46, 48, 50, 67, 70-71, 74-77, and 79-81 are allowable.
The closest prior art, embodied by Shakespeare, US 2004/0131761, and Ovshinksy et al., US 5,411,592, fails to disclose the technique of forming a plurality of discrete, spaced-apart battery cells along the length of a substrate, wherein the spacing between each successive pair of cells increases. This characteristic is enumerated in both independent claims 45 and 75.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN K FORD whose telephone number is (571)270-1880. The examiner can normally be reached on 11-7:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh, can be reached at 571 272 1435. The fax phone number for the organization where this application or proceeding is assigned is 571 273 8300.
/N. K. F./
Examiner, Art Unit 1716
     Primary Examiner, Art Unit 1716